DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 11 May 2020, 16 December 2020, and 15 June 2021 have been considered by the Examiner.

Drawings
	The original drawings received on 18 February 2020 are accepted by the Examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 56-71, drawn to a method of ion-exchanging a glass, classified in C03C 21/00.

II. Claims 72-75, drawn to an article comprising an ion exchanged glass, classified in C03C 3/097.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the glass can be made by a materially different method which does not require the specifics of the method of Group I. A product having the same structure is not limited by the product by process limitations in the claim.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- The inventions have acquired a separate status in the art in view of their different classification.
- The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
- The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
		
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin Johnson on 27 September 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 56-71.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 72-75 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner’s Comment
The instant application claims benefit of priority to several earlier and provisional applications. The claims are fully supported and receive priority to the applications and filing dates as shown below.
Claims 56-71
13/678,013
15 November 2012


Specification
The disclosure is objected to because of the following informalities: 
The numbering of the paragraphs appears to have some editing errors. 
On page 13, the first full paragraph is numbered [0043], however the next two  paragraphs following are numbered [0001] and [0002]; and on page 14, the paragraph after paragraph [0002] is paragraph [0044]. The paragraph numbering should be in numerical order without duplicative paragraph numbers for clarity.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-63 and 69-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of ion exchanging an alkali aluminosilicate glass comprising in terms of mole percentages: 40-70% of SiO2, 11-25% of Al2O3, 4-15% of P2O5, 11-25% of Na2O, and meets one of the relationships: i) 0.6<[M2O3(mol%)/RxO(mol%)]<1.4; or 1.3<[(P2O5 + R2O)/M2O3]≤2.3 (M2O3=Al2O3+B2O3 and RxO = the sum of monovalent and divalent cation oxides), wherein the glass has a potassium/sodium interdiffusion coefficient of at least 2.4 x 10-10 cm2/s at 410°C and the glass after the ion exchanged process has a Vickers indentions crack initiation load of at least 7 kgf, (see paragraphs [0003]-[0005], page 13, paragraphs [0001]-[0002], [0044]-[0051] and Table 1), does not reasonably provide enablement for the method of ion exchanging all alkali aluminosilicate glasses having a potassium/sodium interdiffusion coefficient of at least 2.4 x 10-10 cm2/s by immersion into an exchange bath for up to 24 hours.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	A) The breadth of the claims:
	The claims encompass all methods that comprise immersing an alkali aluminosilicate glass having a potassium/sodium interdiffusion coefficient of at least 2.4 x 10-10 cm2/s at 410°C in an ion exchange bath for up to 24 hours at 410°C to result in the glass having a and the glass after the ion exchanged process has a Vickers indentions crack initiation load of at least 7 kgf.
	B) The nature of the invention:
	The invention relates to a method of ion exchanging an alkali aluminosilicate glass having the specified composition to achieve a Vickers indentions crack initiation load of at least 7 kgf.
	C) The state of the prior art:
	While knowledge of ion exchanging a glass and glass compositions is extensive, there is little to no precedent for determining the composition of a glass based on its generic type and have the method achieve the results of the ion exchange process.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the glass can in many cases can be predicted.  However, generally the composition of glass described only by its minor compositional components and its physical properties is not considered to be predictable. As such the method of ion exchanging a glass would not be predictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses a glass having specific compositional ranges with the properties that are preferred for utilizing the method of ion exchanging the glass as required by the instant claims (see the specification, paragraphs [0003]-[0005], page 13, paragraphs [0001]-[0002], [0044]-[0051] and Table 1).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition.  No guidance is provided for ion exchanging a glass materials exhibiting the required properties that have a composition distinct from the disclosed preferred composition.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the preferred composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred composition described in the disclosure would allow the glass to be ion exchanged by the claimed method which results in the glass exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass material exhibiting the required properties having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to ion exchange a glass composition having the required properties outside of the compositions indicated as being enabled. Ion exchanging an alkali aluminosilicate glass having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification.
	The method of immersing a glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all methods of immersing an alkali aluminosilicate glass compositions into an ion exchange bath that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the Examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.

	Claims 57-63 and 69-71 are rejected under 35 U.S.C. 112, first paragraph, since they depend either directly or indirectly to claim 56 without correcting the issue of the enablement.

Claim Rejections - 35 USC § 112(d) or fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 67 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 67 does not further limit claim 64 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 56-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman et al., U.S. Patent Application Publication U.S. 2011/0294648 A1.
	Chapman et al. teach a method of immersing an alkali aluminosilicate glass into an ion exchange bath. See Abstract and the entire specification, specifically, paragraphs [0014]-[0017] and [0022]. Chapman et al. disclose that the glass that undergoes the ion exchange process is an alkali aluminosilicate glass having the following composition in terms of mole percentages: 56-72% of SiO2, 5-18% of Al2O3, 0-15% of B2O3, 0.1-10% of P2O5, 3-25% of Na2O,0-5% of K2O, 0-1% of MgO, 0-4% of CaO, and 0-0.5% of SnO2. See paragraphs [0018] and [0020]. Chapman et al. teach that the method of ion exchanging an alkali aluminosilicate glass includes immersing the glass into an ion exchange bath at a temperature from 380°C to 450°C for 2-16 hours, specifically Chapman et al. teach that the ion exchange bath comprises KNO3 at a temperature of 410°C for less than 6 hours. See paragraphs [0014], [0017], and [0022]. Chapman et al. teach that the resultant glass after the ion exchange process has a depth of layer (DOL) of at least 50µm and a compressive stress of at least 500 MPa. See paragraph [0016]. Chapman et al. teach that the exchange of potassium ions at a temperature of 410°C for sodium ions can have a diffusivity of 7.8 x 10-11 to 1.1 x 10-10 cm2 /s. See paragraph  [0022].
	Chapman et al. fail to teach that the method specifically results in the alkali aluminosilicate glass having a Vickers indentations crack initiation load of at least 7 kgf and that the potassium/sodium interdiffusion coefficient of at least 2.4 x 10-10  cm2 /s any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 56-71. However, the method steps of ion exchanging a glass and the glass composition in terms of mole percent ranges taught by Chapman et al. have overlapping steps and compositional ranges with instant claims 56-71. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected from the overlapping portion of the compositional ranges in the ion exchange process as disclosed by the reference because the process steps overlap as well as the compositional ranges. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the method of ion exchanging the alkali aluminosilicate glass taught by Chapman et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 56, 61, 62, and 63.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655, 1658 (Fed. Circ. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
28 September 2022